 SWIFT SERVICE STORESSwift Service Stores,Inc.AKA Swift Cleaning &Laundry CompanyandLaundry,Dry Cleaningand Dye House Workers International Union,Local No. 1, affiliated with International Brother-hood of Teamsters,,Chauffeurs,Warehousemenand Helpers of America.Cases 8-CA-4379 and8-CA-4134January 26, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING,ROWN, AND ZAGORIAOn May 24, 1967, Trial Examiner John F. Funkeissued his Decision in the above-entitled proceed-ing, finding that Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He alsofound that Respondent had not engaged in certainother unfair labor practices alleged in the complaintand recommended dismissal of those allegations.Thereafter, the General Counsel, the Charging Par-ty, and Respondent filed exceptions to the Trial Ex-aminer's Decision and supporting briefs.The Board has reviewed the rulings of the TrialExaminer made by the Trial Examiner at the hear-ing and finds that no prejudicial error was com-mitted. The rulings are hereby affirmed. The Boardhas considered the Trial Examiner's Decision, theexceptions, the briefs, and the entire record in thecase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, asmodified herein.There is no dispute as to the essential facts. Theyrelate to Respondent's denial of the annual Christ-mas bonus to 95 employees at its Euclid Avenue,Cleveland, Ohio, plant. The employees at the plantperform drycleaning and laundry services.For 16 years Respondent has voluntarily paid abonus at Christmastime to qualifying employeesunder the Swift Recognition Bonus Plan devised byRespondent. Its president testified that the bonuswas intended to produce quality work. Paymentunder the bonus plan has depended on a point scorebased on attendance, punctuality, good workman-ship, and attitude on the job. Respondent awardsthe points to each employee at the end of everymonth and posts the scores on the bulletin board. Itkeeps a cumulative score of the monthly pointsawarded upon which it bases the bonus payment atChristmastime. A principal provision in the plan ineffect for 1965 was that "an employee to be eligible1Respondentdid pay the Christmasbonus to nonstriking employees atitsCarnegie Avenue plantand to its store managers,warehousemen, andoffice employees.2N.L.R.B. v Great Dane Trailers, Inc.,388 U S. 26;N.L.R.B. v. Erie359for a Christmas bonus must be in our employ onDecember 24 and prior to November 1, 1965."The plan contains a disqualification clause whichreads:In the event of a work slow-down or stoppage,any employee involved in such work slow-down or stoppage will forfeit all bonus pointsearned, and will be ineligible for a Christmasbonus check.The production employees at the Euclid Avenueplant engaged in a work stoppage on April 6, 1965- a 1-day strike preceding a new contract agree-ment. On the following day, when they returned towork, Respondent removed the bonus scores fromthe bulletin board and did not again post any scoresduring 1965. The employees knew of the removalof the bonus scores.At Christmastime Respondent did not pay abonus to its production employees at the EuclidAvenue plant.' In response to the Union's inquirywhy the bonus had not been paid, the Employer'sattorney wrote, on January 7, 1966, that, under thedisqualifying work stoppage clause, "all employeesinvolved and participating in that [union called]work stoppage, therefore, forfeited their 1965bonus points and were ineligible for Christmasbonus checks for the year 1965." The letter addedthat the bonus plan had been reinstated for 1966.The Union then filed an unfair labor practicecharge in January 1966, alleging discrimination inthe withholding of the 1965 Christmas bonus (Case8-CA-4134), It filed another charge in a secondcase in October 1966 alleging discrimination inRespondent's maintenance of the forfeiture clausein the 1966 bonus plan (Case 8-CA-4379): TheGeneral Counsel issued complaints in both cases.1.The Trial Examiner found that Respondent'smaintenance of the clause in the bonus plan thatdisqualified employees who engaged in a work stop-page discriminated against employees in violationof Section 8(a)(3) and (1) of the Act. Respondent ar-gues that the offending clause was based on soundbusiness practices and not prompted by unionanimus; that it was directed only against unlawfulstrikes; and that in any event it has been discon-tinued.We hold, as did the Trial Examiner, that thedisqualifying or forfeiture clause wasinherentlydiscriminatory in that the bonus payment was con-ditioned on the employees' refraining from lawfulprotected strike activity.2 The clause therefore vio-lated Section 8(a)(3) and (1) of the Act even ifRespondent's business motivation and lack of unionanimus be assumed, for good faith cannot excuseconduct otherwise unlawful.3 A contrary viewResistorCorp,373 U S 221, 227-228,229; Melville Confections, Inc.,142 NLRB 1334, enfd. 327 F2d 689(C A 7), cert. denied 377 U.S. 9933N.L.R.B. v. Erie ResistorCorp.,supra,In. 8, at 229-230.169 NLRB No. 33 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould override the statutory protection accordedlawful strike activity.Contrary to Respondent's assertion,we find thatthe clause was directed at lawful strike activity, asoccurred in this case. There is no evidence to showthat the employees' strike activity was unlawful.4Respondent'srevisionof the clause so as toremove the disqualification for striking does notwarrant dismissal of the allegation as to the dis-crimination in maintainingthe clause. Respondent'srevision of the plan - subsequent to the filing of thecharge - did not eliminate the adverse effect uponemployees' protected activities of its prior conductinmaintainingand giving effect to the clause.Moreover, Respondentcontinuesto insist on thelegality of the disqualifying clause and its conductthereunder. Without a Board order prohibiting its il-legal conduct, it would be free to reinstate theclause.We therefore find that the issues are notmoot and that the violations found require issuanceof a remedial order.2.Although the Trial Examiner found thatRespondent's refusal to pay a bonus to those of itsproduction employees who engaged in a work stop-page in 1965 was discriminatory, he dismissed thecharge because he considered the unfair labor prac-ticeof withholding the bonus to have occurred"more than six months prior to the filing of thecharge."5 He held that, as Respondent removed thebonus scores and advised the employees in April1965 that it would not pay the Christmas bonus, theillegal discriminationoccurred in April 1965, andthat the charge filed in January 1966 was thereforetoo late.The General Counsel and the Union contend thatthe January 1966 charge in Case 8-CA-4134 wastimely filed: that the unfair labor-practice occurredinDecember 1965, when Respondent refused topay the bonuses -less than 6months prior to the fil-ing of the charge.6 We agree with this contention4Respondent contends that the UnionstruckRespondent and anotheremployer, both part of a multiemployer unit, and that theTrial Examinererroneously excluded questionsthat wouldhave elicited evidencethat theUnionintended to strike the employers in whipsaw fashion.We find noerror in the Trial Examiner's sustaining the GeneralCounsel's objectionto Respondent's questions.The statutoryprotection in Section 7 and 13isnot diminishedby the sortof intent Respondentwouldimpute to theChargingUnion.This is so though the statute does not outlawemployerself-help through lockout action as a defenseto a strikeduring contractnegotiations against some members of a multiemployer bargaining as-sociation when such strike threatens the employer's common interests.N.L.R.B. v. Truck Drivers Local 449 [Buffalo Linen Supply Co.], 353U.S. 87.However,such a strike is not unlawful.Section10(b) of the Actprovides in pertinent part:... no complaint shall issue based upon any unfairlabor practice oc-curring more than six monthsprior to the filing of the charge with theBoard ....6There isno issue respectingthe timelyfiling of thecharge in Case8-CA-4379. The Union's charge in thatcase, filed October 6, 1966, al-leged the continued maintenanceof the forfeitureclause as violative of theAct. Thebonus plan with the discriminatoryforfeitureclause continuedin effect to the very day theUnionfiled its charge.'Electric SteamRadiatorCorporation, Inc.,136 NLRB 923, 926,enfd. 321 F.2d 733 (C.A.6); Jim O'Donnell,Inc.,123 NLRB 1639, 1647.and reverse the Trial Examiner's holding to the con-trary.Although finding that the maintenance of the dis-criminatory forfeiture clausewas a continuingviolation, the Trial Examiner in effect ignored thatfinding in viewing Respondent's unfair labor prac-tice in withholding the bonus as having occurred inApril rather than December, the time of the yearwhen Respondent had always paid the bonus. It istrue that by announcing to employees in April thatRespondent would not pay the regular annualbonus, Respondent engaged in conduct condemnedby Section 8(a)(3) and (1) of the Act.7 But this doesnot negate the fact that the Respondent's failure topay the bonus in December was also a violation ofSection 8(a)(3) and (1). The Union complained onlyof the nonpayment of the bonus and the continua-tion of the forfeiture clause.Under the terms of the plan, the bonus did notbecome payable until December. The plan providedfor employees' earning their bonus money month-by-month until Christmas; Respondent determinedthe total number of points at Christmas; eligibilitydepended on an employee being in the Respon-dent'semploy "on December 24 and prior toNovember 1, 1965"; the forfeiture clause remainedthreateningly in force until Christmas. Respond-ent's discriminatory injury to the employees oc-curred when the employees, having met every con-dition of eligibility - except for their work stoppage- were not paid the bonus on the date the bonusplan entitled them to receive payment. But for theirstrike, the Euclid Avenue employees would havereceived the 1965 Christmas bonus on December24, 1965, just as they had for the previous 16 yearsat Christmas, and just as did the Carnegie Avenueand store employees who did not strike. Thereforeitwas on December 24 that Respondent, by notpaying the bonus, discriminated against its em-ployees within the meaning of Section 8(a)(3).8e Jim O'Donnell,Inc., supra,holding that Section 10(b) began to run.when the employer terminated the participation of employees in its pen-sion plan (which disqualified union members)rather than from some earli-er time-outside the 10(b) period-when employees became aware of thedisqualifying provision and the employer's intention to disqualify themfrom the plan's benefits.See alsoGreat Lakes Carbon Corporation,152NLRB 988, enfd.360 F.2d 22 (C.A. 4);WhitingMilk Corporation,145NLRB 1035, enforcement denied on other grounds342 F.2d (C.A. 1);andPotlatchForestsInc.,87 NLRB 1193, enforcement denied on othergrounds 189 F.2d 82,(C.A. 9), all holding that a contract's seniority provi-sion that was illegal on its face was a violation of Section 8(a)(3) and (1),so that its enforcement during a period within 6 months before the filing ofthe charge was also unlawful.InBowen Products Corporation,113NLRB 731, relied on by Re-spondent,a majorityof the Board held that Section 10(b) barred thecomplaint because the alleged unlawful discrimination in layoff could beproved only by events concerning the employer's placement of the em-ployee at the bottom of a seniority list-occurring more than 6 monthsbefore the charge was filed.In that case,however, the parties' collective-bargaining contract,on which the violation was predicated,contained aconcededly valid seniority provision.In this case, the violation in with-holding'the bonus rests on enforcement of Respondent's bonus provisioninvalid on itsface.Thereis no need to depend on events more than 6months prior to the filing of the charge to determine the unlawfully dis-criminatory character of Respondent's conduct in denying the bonus. SWIFT SERVICE STORES3.The Trial Examiner also held that, even as-suming the unfair labor practice occurred inDecember 1965, Section 10(b) barred considera-tionthereofbecause theRegionalDirectordismissed the January 1966 unfair labor practicecharge on March 21, 1966, and the General Coun-sel sustained the dismissal on August 10, 1966. Wedo not agree.We have found above that the unfair labor prac-tice occurred in December 1965 when Respondentwithheld the bonus payments from employees. OnJanuary 26, 1966, the Union filed its unfair laborpractice charge alleging that Respondent had vio-lated Section8(a)(1) and(3) by refusing to pay thebonus. On March 21, 1966, the Regional Directorinformed the parties that he wasrefusing t o issue acomplaint apparently on the erroneous theory thatthe bonus forfeiture clause was lawful.9 The Unionappealed this refusal to issue complaint to theGeneral Counsel. On,August 10, 1966, the GeneralCounsel denied the Union's appeal onthe groundthat the unfair labor practice had occurred in April1965 rather than December 1,965.10 On August 26,1966, the Union filed a request for reconsiderationof the General Counsel's denial of the appeal. OnFebruary 3, 1967, the General Counsel granted theUnion's motion for reconsideration, sustained theappeal, and remanded the case to the RegionalDirector for appropriate action.11 Thereafter, theRegional Director issued an amended complaint al-9The Regional Director's ruling refusing to issue the complaint read-... As the bonus plan which has been in effect for approximately 13years expressly provides that any employee who engages in a workstoppage or slowdown shall forfeit his right to a bonus for that year,the Employer's refusal to pay the bonus to those employees who par-ticipated in the work stoppage on April 7, 1965, was not violative ofthe Act. Moreover,as the Employer has paid the 65 store employeestheir 1965 bonus, further proceedings would not effectuate the poli-cies of theAct. Iam, therefore,refusing to issue complaint in thismatter....toThe General Counsel,in denying the Union's appeal, wrote:... The appealis denied. Apart from other considerations,in view ofthe showing that the Company took affirmative action in April 1965to effectuate its decision not to pay the Christmas bonus in December1965, by taking down and thereafter failing to maintain all computa-tions of bonus points necessary to establish amounts of bonus to bepaid to employees,and the evidence disclosing that such decision wascommunicated to the Union more than 6 months prior to thefiling ofthe charge herein, further proceedings herein were barred by Section10(b) of the Act.The General Counsel, in granting the Union's motion for recon-sideration,wrote.... The motion is granted and appeal sustained. The denial of the ap-peal from the Regional Director's dismissal of the charge,which didnot specifically take issue with the legality of the Company's bonusplan, was predicated solely onBowen Products Corp.,113 NLRB731, i.e. that the limitations proviso to Section 10(b) barred the is-suance of complaint since the Company had taken affirmative actioninApril 1965 to effectuate the decision not to pay the bonus inDecember 1965 and the Union had had knowledge of such decisionand affirmative action,outside the 10(b) period.Subsequently, how-ever, in Case No. 8-CA-4379, on the basis of a charge challengingthe validity of the bonus plan, complaint was authorized on a findingthat the plan was unlawful on its face.In view of this action, ad-herence to the prior decision in the instant case is deemed unwar-ranted. SeeWhiting Milk Corp.,145 NLRB 1035, set aside on other361leging that the withholding of the bonus paymentsfrom employees in December 1965 violated Section8(a)(3) and (1) of the Act.Neither the Regional Director's refusal to issuea complaint, nor the General Counsel's sustainingthat action on appeal immediately and automati-cally extinguished the unfair labor practice charge.The Board'sRules and Regulationsgave the Unionthe right to appeal the Regional Director's ruling.12The Union timely pursued this right. While it did so,the chargeremainedalive and pending. 113 Moreover,"Every tribunal, judicial or administrative, hassome power to correct its own errors or otherwiseappropriately to modify its judgment, decree, ororder."14 "The power to reconsider is inherent inthe power to decide."15 Although until recently theBoard'sRules and Regulationscontainednospecific procedure for requesting reconsideration ofthe General Counsel's ruling on appeal, the GeneralCounsel has always entertained such motions forreconsideration provided the motion was madewithin a reasonable time after theruling.16 In thepresent case the Union filed its request for recon-sideration of the General Counsel's ruling on appealapproximately 16 days after the ruling. We hold, asdid the General Counsel, that this constituted areasonable time in which to request reconsidera-tion.We therefore find that, as the January 1966 un-fair labor practice charge was never extinguished,and as the discrimination in the nonpayment of thegrounds, 342 F.2d 8 (C.A. 1). Accordingly, this case is remanded tothe Regional Director for appropriate action....12 Section 102.19, Rules and Regulations and Statements of Procedure,Series 8, as amended.Revised January 1, 1965.13Fant Milling Company,117 NLRB 1277, 1280, enfd. 272, F.2d 773(C.A. 5);Western Meat Packers, Inc.,148 NLRB 444,450;The RandallCompany,133 NLRB 289, 290-291.The Trial Examiner's reliance onKoppers Company,Inc.,163 NLRB517, is misplaced.In that case the Board dismissed a complaint based ontheRegionalDirector'sreinstatement of a charge that had beenwithdrawn 4 months earlier.In that case, unlike the present one, theCharging Party had not appealed from the Regional Director's refusal toissue a complaint.The Board therefore held that the reinstatement couldnot be effective as of the date of the original filing of the charge and, as theunfair labor practices had occurred more than 6 months before the at-tempted reinstatement of the charge, Section 10(b) barred considerationthereof.142 Davis, Administrative Law Treatise, p.606.11Albertson v. F.C.C.,182 F.2d 397,399 (C.A.D C.).11 "When statutes are silent and legislative intent unclear,agencies andreviewing courts must work out the practices and the limits on reopening.Usually the search for a basic principle to guide reopening is futile,the results usually must reflect the needs that are unique to each adminis-trative task.Factors to be weighed are the advantages of repose, thedesire for stability, the importance of administrative freedom to reformu-late policy, the extent of party reliance upon the first decision,the degreeof care or haste in making the earlier decision,the general equities of eachproblem." 2 Davis, Administrative LawTreatise, p.607.The Board's Rules and Regulations,Series 8, as amended, revised July25, 1967, now expressly provide for reconsideration by the GeneralCounsel of his rulings respecting the issuance of complaints.Generally,the motion for reconsideration must now be filed within 10 days of serviceof decision. The present rule represents the distillation of the GeneralCounsel's experience.Formerly,there was no specific time limitation inwhich to file a motion for reconsideration. 362DECISIONSOF NATIONAL LABOR RELATIONS BOARDChristmas bonus occurred in December 1965, thereis no 10(b) bar to the complaint allegation that bywithholding the payment of the 1965 Christmasbonus Respondent violated Section 8(a)(3) and (1)of the Act.In view of the foregoing,we find that bywithholding the 1965 Christmas bonus from theEuclid Avenue plant employees because they hadearlier in the year engaged in a 1-day lawful strike,Respondent violated Section 8(a)(3) and(1) of theAct. 17IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe conduct of Respondent set forth above, oc-curring in connection with the operations ofRespondent as set forth in section I of the Trial Ex-aminer's Decision, has a close, intimate, and sub-stantial relation to trade, traffic, and commerceamong. the several States, and tends to lead to labordisputes burdening and obstructing the free flow ofcommerce.ADDITIONAL CONCLUSIONS OF LAWAdd the following as paragraph 2 to the Trial Ex-aminer'sConclusions of Law and renumber presentparagraph 2 as 3:"2.By withholding from, and refusing to pay,the regular annual bonus, because the employeeshad engaged in a lawful strike, Respondent has en-gagedin and is engagingin unfair labor practiceswithinthe meaningof Section 8(a)(3) and (1) of theAct."THE REMEDYHaving found that Respondent discriminatorilywithheld from certain of its employees their 1965Christmas bonus for which they had qualified underthe terms of Respondent's bonus plan, we shallrequire that Respondent pay to each such employeethe bonus payment so withheld.Respondent argues that it cannot now determinewhether any employee would have earned thebonus in December 1965, as it ceased to recordbonus scores in April of that year. We cannot per-mit Respondent to profit from its unfair labor prac-tice.Restitution is the only appropriate remedy inthis case. The amount can be determined in thecompliance stage of this proceeding by agreementof the parties, or, if an agreement cannot bereached, in a backpay proceeding. The amount dueto each such employee shall bear interest at the rate19 See the cases cited in fn.2, supra.18 AmericanFire Apparatus Company,160 NLRB 1318, enfd. 380F.2d 1005 (C.A. 8).19 In the event that thisOrder is enforced by a decree of a United Statesof 6 percent per annum from December 24, 1965,the date such bonus was payable under provisionsof the bonus plan. t aWe shall also order that Respondent, uponrequest, make available to the Board or its agents,for inspection and reproduction, all books andrecords necessary or helpful in determining thebonus amounts due.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent,Swift Service Stores, Inc., AKA Swift Cleaning &Laundry Company, Cleveland, Ohio, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Maintaining or giving effect to the clause inits bonus plan which provides that employees whoengage in a lawful work stoppage shall forfeit theirannual Christmas bonus.(b)Discouraging membership in Laundry, DryCleaning and Dye House Workers InternationalUnion, Local No. 1, affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, bywithholding or refusing to pay the regular annualbonus customarily paid to its production employeesat its Euclid Avenue plant.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exer-cise of the rights guaranteed them in Section 7 ofthe Act.2.Take the following affirmative action whichthe Board finds is necessary to effectuate the poli-cies of the Act:(a)Pay to the eligible employees at the EuclidAvenue plant the amounts due them under the 1965Christmas bonus plan, to be computed in themanner set forth in the section of this Decision andOrder entitled "The Remedy".(b)Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyze theamounts due under the terms of this Order.(c)Post at its plants and stores at Cleveland,Ohio, copies of the attached notice marked"Appendix."19 Copies of said notice, on forms pro-vided by the Regional Director for Region 8, afterbeing duly signed by Respondent's representative,shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutiveCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing anOrder." -SWIFT SERVICE STORESdays thereafter,in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 8,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.APPENDIXNOTICETO ALLEMPLOYEESPursuant to a Decision and Order of the NationalLaborRelations Board and in order to effectuatethe policies of the National Labor Relations Act, a-.amended,we hereby notify our employees that:WE WILL NOT maintain or give effect to aprovision in our Christmas bonus plan whichrequires employees to forfeit the bonus if theyengage in a lawful work stoppage.WE WILL NOT discriminate against our em-ployees by withholding a Christmas bonusfrom our employees because they have en-gaged in a work stoppage or other union or con-certed activity for the purpose of collectivebargaining or other mutual aid or protection.WE WILL NOT in any like orrelated mannerinterferewith,restrain,or coerce our em-ployees in the exercise of the rights guaranteedthem in Section7 of the Act.WE WILL pay the 1965 Christmas bonus toour employees at our Euclid Avenue plant withinterest at 6 percent from December 24, 1965.SWIFT SERVICE STORES,INC., AKA SWIFTCLEANING & LAUNDRYCOMPANY(Employer)DatedBy(Representative)(Title)Thisnotice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions,they maycommunicatedirectlywiththe Board's RegionalOffice, Federal Office Building, Room 1695, 1240East 9th St., Cleveland, Ohio 44199, Telephone522-3738.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE363JOHN F.FUNKE,Trial Examiner:Upon a charge filedJanuary 26,1966,in Case 8-CA-4134and a charge filedOctober 6,1966,in Case8-CA-4379, by Laundry, DryCleaning and Dye House Workers International Union,Local No.1,herein the Union,against Swift ServiceStores,Inc., AKASwift Cleaning&Laundry Company,herein the Respondent, the General Counsel issued acomplaint,amended complaint,and amendment to theamended complaint alleging Respondent violated Section8(a)(1) and(3) of the Act.The answer of Respondent denied the commission ofany unfair labor practices.Thisproceeding,with all parties represented, washeard before me at Cleveland,Ohio,on April5, 1967. Atthe conclusion of the hearing the parties were given leaveto file briefs and briefs were received from the GeneralCounsel and Respondent on May 9.Upon the entire record in this case and from my obser-vation of the witnesses,I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent is an Ohio corporation maintaining itsprincipal place of business at Cleveland,Ohio,where it isengaged in providing laundry and drycleaning services.Annually Respondent derives gross revenues in excess of$500,000 and receives materials of substantial value frompoints outside the Stateof Ohio.Respondent is engaged in a business affecting com-merce within the meaningof the Act.II.THE LABOR ORGANIZATIONINVOLVEDThe Unionis a labor organizationwithin themeaningof the Act.III.THE UNFAIR LABOR PRACTICESA. The Facts1.The historyof the chargesOn January 26, 1966, the Unionfiled the charge inCase 8-CA-4134alleging that Respondenthad refusedto pay certainof its employees a bonusfor the year 1965becausetheyhad engaged in "a lawful authorized strike"conductedby the Union on April 26, 1965.'Respondent's bonus plan, which was not incorporated inthe contract between the parties, contained the followingforfeitureclause in paragraph 7 (Resp.Exh. 3):In theevent of a workslowdown or stoppage an em-ployee involvedin suchworkslowdown or stoppagewill forfeitall bonus points earned and will be ineligi-ble for Christmasbonus check.On March 21, 1966, the Regional Director for Region8 refused to issue complaint(G.C. Exh. 1-G) stating:As the bonusplan which has been in effect for ap-proximately13 years expresslyprovidesthat any'The date of the work stoppage was Apnl 6, 1965. 364DECISIONSOF NATIONALLABOR RELATIONS BOARDemployee whoengages ina work stoppage or slow-down shall forfeit his bonus for that year, the Em-ployer's refusal to pay the bonus to those employeeswho engagedin the work stoppage on April 6, 1965,was not violative of the Act. Moreover, as the Em-ployer has paid the 65 store employees their 1965bonus, further proceedings would not effectuate thepolicies of the Act.On March 31, 1966, the Union, through its counsel,appealedthe RegionalDirector's action to the GeneralCounsel on the ground that failure to pay a bonus to em-ployees whohad engagedin a lawful strike violated Sec-tion 8(a)(1) andinterfered with rights guaranteed by Sec-tion7 of the Act.2On August 10 the General Counsel sustained the ac-tion of the Regional Director in a letter to the Union onthe ground thatsinceaffirmative action was taken inApril 1965 to effectuate its decision not to pay the bonusfor 1965 tothe strikingemployees and was commu-nicated to the Union at thattime,further proceedingswere barred by Section 10(b) of the Act.3On October 6, 1966, the Union filed a charge againstRespondent allegingthat bymaintainingin effect the for-feiture clause above, Respondent violated Section 8(a)(3)of the Act.4On August 26, 1966, the Union, through counsel,asked the General Counsel for reconsideration of thedismissalof the charge in Case 8-CA-4134. The requestwas based on the fact that the General Counsel's deter-minationthat the violation was completed in April 1965was inconflict withMelville Confections, Inc.,55 LRRM2241 [327 F.2d 689].5On February 3, 1967, the General Counsel sustainedthe motion for reconsideration and granted the appeal.6The General Counsel cited his authorization of complaintin Case 8-CA-4379, which challenged the validity of thebonusplan asgrounds for reconsidering the dismissal in8-CA-4134. The case was remanded to the RegionalDirector who thenissuedthe amended complaint herein.72.The strike and the bonus planThe factsin this caseare hardly in dispute. The recordreflects that for a period of some 25 years the Respondentand the Union had a contractual bargaining relationshipcovering various plants and stores of Respondent.8 Theplant involvedin thisproceeding was known as plant 1,the so-called production plant, and was covered by aseparate agreement.The bonus plan had been in effect forsome 16years but had never been incorporated in anycollective-bargaining agreementbetween the parties.While the plan had varied from year to year it remainedbasically thesame.Until 1965 no strike had occurred atany plant or store of Respondent and no serious issueconcerningthe payment of the bonus had arisen.9Plant 1 had been covered by a collective-bargainingagreementwhich ran from March 15, 1962, until March15, 1965. (G.C. Exh. 2.) Some 2 or 3 weeks prior to theexpiration date of this contract negotiations were initiatedbut no agreement had been reached between the industryand the Union when the contract expired, but the partiesagreed that the terms of any new contract would be maderetroactive to March 15.10 During negotiations a strikevote was taken and on April 6 Respondent's employeesstruck. Agreement was reached between the parties thatnight and Respondent's employees returned to work thenext day, April 7.On the day the employees returned to work the em-ployees' point scores were removed from the bulletinboard by direction of President Friedman. Points wereawarded to each employee at the end of each month anda cumulative score was kept of his points which formedthe basis for his share in the bonus at the end of the year.At the end of each month the scores were posted on thebulletin board so that each employee might know hisstanding.Pointswere based on the following factors(Resp. Exh. 3, above):1.ATTENDANCE AND PUNCTUALITYPerfect attendance and punctuality throughoutthe month will be worth 200 points. A deductionof 10 points for each tardy and 100 points foreach absence will be made.2.GOOD WORKMANSHIPThis business - and, therefore, your job security- depends on the quality of the work you turnout. A monthly award of 200 points for work-manship can be earned by your skill and carefulattention to quality. (Ask yourself, "Would I beproud to wear this?")3.ATTITUDE ON THE JOBIn this category you can earn as much as 200points each month.These points are based on:CONDUCT -Your behavioron the job -proper respect for supervisors-your followingof company rules.No shouting or noisybehavior-proper time clock procedures, etc.COOPERATION -Your performance as amember of our team.A maximum point awardmeans that you have done your full sharetowards our team effort.CLEANLINESS-Our job is to help peoplekeep clean and neat.Your workcan only be asclean and neat as you are yourself.Possible perfect score each month is 600 points.zG.C. Exh. 1-H.SG.C. Exh. 1-1.4G.C. Exh. 1-A.5G.C. Exh. I -J.G.C. Exh. 1-K,Although noorder consolidating the cases was issued, the amendedcomplaint embraced the allegationsof bothcharges.eNegotiations were on an industrywide basiswith the employers whowere members of the multiemployer group signing individual contractsafter agreement was reached.9One store manager had been refused her bonus in 1962 for not operat-ing her store properly and another employee lost her bonus in 1963because she had not been employed during the month of December.Although the Union made inquiry in each instance, there was no dispute.10The new contract, signed in May, ran from March 15, 1965, toMarch 15,1968. SWIFT SERVICE STORESYour score forGood Workmanship and Attitude onthe Jobwillbe figured as follows:EXCELLENT200VERY GOOD175GOOD150FAIR100POOR50UNSATISFACTORY0Your name and score will be posted monthly. If, onDecember 1, 1965, you have a perfect score of 6600points for the 12 months, you will receive a 900 pointgift for, a total of 7500 points - a cash bonus of$75.00.The following table shows other gift points that maybe earned:POINTSEARNEDGIFTPOINTSTOTALPOINTSCASHBONUS6000-60953006300$63.006100-6195400650065.006200-6295500670067.006300-6395600690069.006400-6495700710071.006500-6595800730073.006600900750075.00EVERY POINT IS WORTH MONEY - THEAMOUNT OF YOUR BONUS IS DETER-MINED BY YOUR TWELVE-MONTH POINTSCORE. Why notresolveto make 1965a banneryear for you in our RECOGNITION BONUSPLAN!Sincerely,E. D. Friedman, PresidentP.S.A few furtherdetails:1.New employees will start earning bonus pointson the first day of the month following their employ-ment,2.Part-time employees are not eligible to par-ticipate in this Recognition Bonus plan.3.An employee absent 5 or more days in anymonth will receive no bonus points for that month.4.An employee who takes an unauthorized leaveof absence will forfeit all bonus points earned.5.An employee whose total points on December1, 1965 average less than 300 points per month willnot be eligible to receive a Recognition Bonus.6. If all points are lost in any category for threemonths during the year, the company may revoke allbonus points for that year.7.In the event of a work slow-down or stoppage,any employee involved in such work slow-down orstoppage will forfeit all bonus points earned, and willbe ineligible for a Christmas bonus check.8.An employee to be eligible for a Christmas11The bonus plan, including the forfeiture clause, was posted on theRespondent's bulletin board together with the scores.12 Sec. 10(b), to the extent pertinent hereto, reads:... Provided,That no complaint shall issue based upon any unfair365bonus must be in our employ on December 24th andprior to November 1, 1965.The point scores were removed from the bulletin boardon Wednesday and on Friday, according to the testimonyof Friedman, he received a telephone call from Peter For-mica, the Union's secretary-treasurer, who inquired as to"what was going on with the bonus plan." Friedman toldhim the scores had been removed and when asked thereason told Formica the production people had gone onstrike on Tuesday and therefore did not qualify under theplan.Formica's reply was, "We will see about that."Nothing further was heard from Formica until the initia-tion of these proceedings.Peter Formica testified that while he was aware that abonus plan was in existence he was familiar with none ofitsdetails.He denied having telephoned Friedmanshortly after the strike regarding the discontinuance of theplan.While both Formica and Friedman appeared to becredible witnesses, I must credit Friedman's testimonyon this issue almost solely because I believe his recollec-tion of events at his plant following the strike was superi-or to that of Formica, who would have other plantsrequiring his attention. In any event the union membersemployed at Swift were inevitably aware of the discon-tinuance of the plan when the scores were removed. Thiswas an incident not likely to pass unnoticed in a smallshop. There is the testimony of Fred Pietro, drycleaningmanager, that four or five employees, including the shopsteward, inquired why the scores had been removed andthat he told them that for 1965 there would be no bonus.Jayson Palmer, manager of the laundry department,testified that approximately 25 percent of his employeesasked why the scores had been removed and were told byhim that there would be no bonus. He also testified thatnone of them asked him why,1' indicating an apathytoward money almost incredible in a metropolitan city or,for that matter, in the deepest Congo.In December 1965, the month when the annual bonuswas paid, no bonus was given the employees of plant 1.OnDecember 29FormicawroteRespondentpresumably inquiring about the failure to pay the bonus(the letter was not offered in evidence) and on January 7Respondent, through its attorney, Morton D. Barrisch,replied (G.C. Exh. 8) citing the forfeiture clause of theplan as the reason for denying a bonus to those who hadengaged in the April 6 strike.B.Conclusions1.Case 8-CA-4134The sole question presented in the above case iswhether the disqualification of the strikers from theChristmas bonus, a disqualification which I find occurredon April 7, 1965, was barred by the 6-month limitationimposed by Section 10(b).12The charge in this case (G.C. Exh. 1-E) was filedJanuary 26, 1966, and alleged, in substance, that theRespondent failed to pay its employees the Christmasbonus for the year 1965 because they engaged in a lawfulauthorized strike on April 26, 1965.13labor practice occurring more than six months prior to the filing of thecharge with the Board and the service of a copy thereof upon the per-son against whom such charge is made ...18The correct date was April 6, 1965. 366DECISIONSOF NATIONAL LABOR RELATIONS BOARDThere is no dispute concerning the date of the strikenor of the failure to pay the bonus. Admittedly the chargewas filed more than 6 months after the disqualification ofthe strikers.I find, in agreement with the General Counsel's noticedenying appeal of the Regional Director's refusal to issuecomplaint,14 that the charge was barred by Section 10(b)of the Act. I find that the discrimination occurred onApril 7 when the scores of the employees were takendown from the bulletin board and they were told that nobonuses would be paid that year because they had en-gaged in a strike. The discrimination became complete onthat day and the failure to pay the Christmas bonus in1965 was not a separate or continuing act of discrimina-tion; it was the culmination of the decision reached inApril.In his notice granting reconsideration of the dismissalof the charge and remanding the case to the RegionalDirector (G.C. Exh. 1-K) the General Counsel citesWhiting Milk Corporation,145 NLRB 1035. The citationis inapposite. InWhitingthe original discrimination oc-curred when certain employees were, after a merger ofRespondent's plants and by agreement with the Union,placed at the bottom of the seniority list because they hadnot previously been members of the Union. Later, andwithin the 10(b) period, they were laid off because of theirlack of seniority. The Board held that the layoff was com-pelled by the unlawful agreement respecting senioritybetween the Company and the Union. The layoffs werea separate act of discrimination directly attributable to theunlawful seniority clause. Here the disqualification fromthe bonus plan was also a result of an unlawful forfeitureclause but the discrimination took place in April, some 9months prior to the filing of the charge.What little doubt might exist is dispelled by the deci-sionof the U.S. Supreme Court inLocal Lodge No.1424,InternationalAssociationofMachinistsv.N.L.R.B. [Bryan Manufacturing Co.], 362 U.S. 411.InBryanthe Company and the Union entered into a collec-tive-bargaining agreementcontaining both a recognitionclause anda union-security clause. The union-securityclause was valid on its face but at the time the contractwas executed the Union did not represent a majority ofthe employees in the unit covered by the contract. TheBoard held that the execution of such an agreement in theabsence of majority status was an unfair labor practice.The charges, however, were not filed until some 10 to 12months after the execution of the contract. The Boardheld that although the execution of the agreement wasbarred by Section 10(b) the maintenance and enforce-ment of theagreementcontinued and constituted an un-fair labor practice within the 6-month period. The Courtrejected this argument on the ground that the contractwas lawful and that the unfair labor practice stemmedsolely from its execution at a time when the union did notrepresent a majority. Since the execution was barred bySection 10(b) "no violation could be found. Since I findthat the unlawful action in the above-numbered case tookplacemore than 6 months prior to the filing of the14G.C. Exh. 1-I.1S 163 NLRB 517 Cf.,Silver Bakery Inc. of Newton,150 NLRB 421.16While I have found the disqualificationof thesestrikerscould not beeld an unfair labor practice due to the provisionsof Section 10(b), it can-e used to establish the motive of conduct occurring within the6-month,period,Bryan,supra.charges, I must find thatBryancompelsdismissal.As to the Board, its own Decision inKoppers Com-pany, Inc.,15would appear to be controlling as a matterof procedure. There the Board stated:The original charge in this case was servedDecember 22, 1964, making the Respondent Unionsliable for their activities occurring after July 22,1964, but freeing them of liability for acts precedingthat date.When, however, the Regional Director onJanuary 27, 1965, notified the parties that he had ap-proved the withdrawal of the charge, the situationchanged. On that date, or on any date thereafter onwhich a charge was not on file, Respondent Unionshad the right under the statute to be assured that theywould not be held liable for activities occurring morethan 6 months past. To permit the May 28 reinstate-ment of the December 22 charge to revive theRespondent Unions' liability for the alleged refusalto process the Charging Party's grievance wouldamount to a circumvention of the proviso to Section10(b).. .Here the charge was dismissed by the RegionalDirector on March 21, 1966, and this dismissal wassustained by the General Counsel on August 10, 1966.Therefore from March 21, 1966, the Respondent "hadthe right under the statute to be assured they [it] wouldnot be held liable for activities occuring more than 6months past." The charge filed by the Union on October6, 1966, therefore could not revive or apply to any unfairlabor practices committed prior to April 6, 1966. Evenunder the General Counsel's theory of the case the unfairlabor practices relating to the refusal to pay the bonuswere committed not later than December 1965, wellbeyond the Section 10(b) date of the later charge.The issue is not worth belaboring. I find that the chargein Case 8-CA-4134 should be dismissed on the groundthat any unfair labor practice alleged to have been com-mitted, occurred more than 6 months prior to the filing ofthe charge.2.Case 8-CA-4379It is alleged that the forfeiture clause of the bonus planwas discriminatory within the meaning oftheAct. Iagree.The clause punishes employees by disqualifyingthem from the annual bonus if they engaged in a workstoppage.No exemption is made for work stoppageswhich result from a lawful strike or other concerted ac-tivity guaranteed as a right of employees under Section 7of the Act.If it be claimed that the clause is ambiguousand that the exercise of the right to strike does not clearlyimply forfeiture of benefits under the plan, any such am-biguitywas removed by the action of Respondent indisqualifying those employees who engaged in a strike onApril 6,1965.16Where the discrimination inevitablystems from the contract the intent to discriminate neednot be spelled out.17 By maintaining in effect thisforfeit-ure clause the Respondent violated Section 8(a)(1) and(3)of the Act.1'Whether the Union acquiesced, byfailure to protest the plan, I regard as irrelevant.1917 Radio Officers'Union, etc. [A. H. Bull SteamshipCo.] v. N.L.R.B.,347 U.S. 17, 45.1sJim O'Donnell,Inc.,123 NLRB 1639;Pittsburgh-Des Moines SteelCompany,124 NLRB 855, enforcement denied 284 F.2d74 (C.A. 9);Melville Confections, Inc.,142 NLRB 1334,enfd.327 F.2d 689(C.A. 7),cert. denied377 U.S. 933.19The Kroger Co.,164 NLRB 362. SWIFT SERVICE STORES367IV.THE REMEDYHaving found the Respondent engaged in and is engag-ing incertain unfair labor practices, I shall recommendthat it cease and desist therefrom and take certain affirm-ative action necessary to effectuate the policies of theAct.Upon the above findings and conclusions and upon theentire record in this case, I make the following:tamedin paragraph7 of itsbonus plan Respondent has in-terfered with,restrained,and coerced its employees inviolation of Section 8(a)(1) oftheActand has dis-criminated against its employees in regard to terms andconditions of employment to discourage union member-ship and activity in violation of Section8(a)(3) of the Act.2.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.CONCLUSIONS OF LAW1.By maintaining in effect the forfeiture clause con-Recommended Order omitted from publication.]